Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT

                                   No. 04-14-00680-CV

                   IN THE INTEREST OF S.P., E.P.-M., and C.M. Jr.

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02655
                    Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We order no costs assessed against appellants because they are indigent.

      SIGNED March 11, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice